[Greywolf Capital Letterhead] November 16, 2009 The Board of Directors iPCS, Inc. 1901 N Roselle Rd, Suite 500 Schaumburg, IL 60195 Dear Members of the Board: Greywolf Capital Management LP beneficially owns 8.2% of iPCS, Inc. and strongly opposes the board’s decision to sell the company to Sprint Nextel Corp. at the bargain price of $24 per share.Greywolf has been one of the largest shareholders of iPCS since 2004, and always expected that the right strategic decision for Sprint would be to acquire iPCS.This transaction would allow Sprint to extricate itself from a legal morass that it has created by continually violating the letter and spirit of their affiliate agreements with iPCS.It is our opinion that the $24 takeout price reflects neither the fundamental business value of iPCS nor the value of iPCS’s breach of contract claims against Sprint.This is a great deal for Sprint, but the price for iPCS shareholders is far too low. Over the last five years, Sprint acquired seven of its affiliates for transaction prices ranging from 8x to 10x EBITDA estimates.Based on the projections disclosed by iPCS, applying the former affiliate transaction multiples results in a range of $34 to $47 per share for iPCS. We believe that these previous affiliate transactions are more appropriate than the 2008 to 2009 comparables referenced in the Board’s rationale for supporting the $24 per share price.For instance, the Virgin Mobile transaction (one of the 2008 to 2009 comparables) is only a wireless reseller and does not own any of its own network infrastructure.Further, while iPCS’s Schedule 14D-9 correctly notes that wireless multiples have generally declined in the past two years, Sprint’s own multiple has moved only marginally since the more applicable affiliate transactions were completed. The proposed $24 per share transaction price does not adequately reflect the value of iPCS’s successful litigation against Sprint.Unlike similar lawsuits by previous affiliates, iPCS’s breach of contract claims have been fully litigated, favorably (for iPCS) ruled upon by the courts, AND upheld on appeal.Sprint has exhausted all legal avenues for delay.In January 2009, the Illinois Circuit Court set a date of January 25, 2010 for Sprint to stop competing with iPCS through the operation of its Nextel business in iPCS’s territory.Sprint subsequently announced in June that it intended to divest the Nextel iDEN network assets in iPCS’s territory by the court-mandated deadline, an announcement we view as nothing more than a negotiating tactic.We believe that Sprint has been unrealistic in its public statements regarding its ability to divest these assets because: · TECHNICALLY, divestiture is not viable for Sprint due to the complexity of: 1. splitting apart switch infrastructure, 2. rerouting cell sites both inside and outside the affected territories, 3. transferring cell site leases (if possible), 4. building a new network monitoring system, 5. identifying, transferring, and partitioning spectrum licenses, 6. providing billing services, 7. building out a voicemail platform, 8. providing customer call support services, 9. building out a dispatch complex for the purchaser, 10. replicating GPS location-based 911 service, 11. providing a data center for internet connectivity, 12. renegotiating and transferring vendor contracts, 13. transferring retail operations and recreating POS systems, and a host of other service, interconnection, and regulatory issues.Sprint’s own employees attest to these difficulties in their affidavits filed with the Illinois courts in September 2006 (see Affidavits of Doug Lynn, Robert S. Foosaner, Michael Rapp, Scott M. Fisher, and Steven M.
